Citation Nr: 1235544	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  10-15 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a respiratory disorder, claimed as due to in-service asbestos exposure.

2.  Entitlement to service connection for a respiratory disorder, claimed as due to in-service asbestos exposure.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1957 to September 1961, from November 1972 to March 1973, and from April 1973 to June 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The June 2009 rating decision essentially reopened the Veteran's claim and denied it on the merits.  Regardless of the RO's actions, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92; Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).  Thus, the issue on appeal has been characterized as shown above.

The Veteran had a hearing before the undersigned in December 2010.  A transcript of the hearing has been associated with the claims file.

The issue of entitlement to service connection for a toenail disorder, to include nail dystrophy, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  



FINDINGS OF FACT

1.  An unappealed June 2006 rating decision declined to reopen the Veteran's claim for entitlement to service connection for a respiratory condition residual of asbestos exposure, finding that there was no objective evidence that he had a diagnosis of an asbestos-related disease.  

2.  Evidence received since the June 2006 rating decision is neither cumulative nor redundant and raises a reasonable possibility of substantiating the Veteran's respiratory disorder claim.

3.  The preponderance of the evidence is against finding that the Veteran has a respiratory disorder that is etiologically related to a disease, injury, or event in service, to include exposure to asbestos.


CONCLUSIONS OF LAW

1.  The June 2006 rating decision that denied reopening the claim for entitlement to service connection for a respiratory condition residual of asbestos exposure is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  Evidence received since the June 2006 rating decision in relation to the Veteran's claim for entitlement to service connection for a respiratory disorder, claimed as due to in-service asbestos exposure is new and material, and, therefore, the claim may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The Veteran's claimed respiratory disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)
 
With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

A VCAA letters dated in November 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter from the RO also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board observes that in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that with regard to matters that involve a request to reopen a previously denied claim for service connection based upon the receipt of new and material evidence, in addition to providing notice of the evidence and information that is necessary to establish entitlement to service connection, VA must first notify a claimant of the evidence and information that is necessary to reopen the claim.  To that end, the Court determined that in the context of a claim to reopen, the VCAA requires that VA must first review the bases for the prior denial of record, and then release a notice letter to the Veteran that explains the meaning of both "new" and "material" evidence, and also describes the particular type(s) of evidence necessary to substantiate any service connection elements that were found to be insufficiently shown at the time of the prior final VA denial.  Id.  As discussed in more detail below, sufficient evidence is of record to grant the application to reopen the Veteran's claim.  Thus, any errors in complying with the notice or assistance requirements with respect to that matter are moot.  

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has been continuously represented by an experienced Veterans Service Organization and the Veteran has submitted evidence and argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for entitlement to service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  Post service private medical records identified by the Veteran have been associated with the claims file.  In that regard, the Board notes that the Veteran indicated during his December 2010 Board hearing that he had been hospitalized at a private facility, Mercy Franciscan Hospital, for an upper respiratory infection approximately one year prior to the hearing.  The Board notes that records from that facility were requested in January 2009 and subsequently provided.  It is unclear whether the hospitalization referenced in the Board hearing was included in these records.  The Board finds, however, that remanding to obtain any such records would serve no useful purpose because, as will be discussed in greater detail below, the Veteran specifically reported during the Board hearing that the only two discussions with medical professionals indicating his respiratory problems were related to asbestos exposure occurred many years prior to his most recent hospitalization for an upper respiratory infection.  Furthermore, the Veteran does not claim there is additional evidence not of record that would help his claim.  

With regards to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  In this case, the Veteran was provided a VA examination in April 2009, which showed no objective evidence of pulmonary disease, based on x-rays and a pulmonary function test (PFT).  Therefore, as the examiner's report was based on review of the claims file, including the Veteran's service treatment records; interview of the Veteran; physical evaluation; diagnostic testing; and sufficient rationale for the conclusions stated, the Board finds the April 2009 examination report to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Claim to Reopen

The Veteran claims that he incurred a respiratory disability as a result of in-service asbestos exposure.  Specifically, the Veteran contends that his duties aboard ship included removing and replacing insulation from piping that contained asbestos and sleeping in a berth with asbestos-covered pipes directly overhead.           

Rating actions are final and binding based on evidence on file at the time the Veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a) (2011).  The Veteran has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) (2011).

In a June 2006 rating decision, the RO declined to reopen a claim for entitlement to service connection for a respiratory condition residual of asbestos exposure, finding that there was no objective evidence that he had a diagnosis of an asbestos-related disease.  The Veteran did not file a timely NOD, or otherwise indicate a desire to appeal the decision to the Board.  As no correspondence was received from the Veteran within the appeal period with respect to the issue of entitlement to service connection for a respiratory disorder, the June 2006 rating decision is final.

At the time of the June 2006 rating decision, the record included service treatment records showing no complaints of respiratory problems.  As recently as June 1993, at the time of a medical examination during reserve service, the Veteran denied a history of shortness of breath, chronic cough, asthma, or pain or pressure in the chest.  In June 1987, however, the Veteran reported exposure to asbestos both prior to and during active military service.  

In addition, an April 1983 private PFT indicated a mild obstructive pattern.  April 1989 x-rays showed normal heart and lungs.  An April 1989 letter from a private physician to the Veteran noted the normal chest x-rays, but stated that an electrocardiogram had showed some abnormalities.  That said, the problems were not expected to affect his ability to wear a respirator for employment purposes.  As to the PFT, the physician stated that the findings were mostly likely related to the Veteran's history of cigarette smoking.  

An April 1986 letter informed the Veteran of a scheduled August 1986 PFT, but the Veteran did not provide any documentation regarding the PFT.  In September 2000, the Veteran reported recent onset of shortness of breath on exertion after cutting the lawn.  He described asbestos exposure over the past 40 years while working as a pipefitter with evidence of scar tissue in his lung on chest x-rays.  He reported smoking 1.5 packs of cigarettes per day for 30 years until quitting in 1989.  The lungs were normal on examination and x-rays showed a normal chest.  June 2001 VA treatment record included a report of asbestos exposure, with work as a pipefitter both in service and after service.  In December 2001, the Veteran reported feeling well without shortness of breath. 

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, when determining whether the Veteran has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

Again, the Veteran claims he incurred a respiratory disability during military service due to asbestos exposure.  For evidence to be new and material in this matter, it would have to tend to show the diagnosis of a respiratory disorder and/or a link between any existing current respiratory disorder and the Veteran's military service.  The Board finds the evidence received since the June 2006 rating decision is new and material.

In that regard, a recently received June 2000 letter from a private physician indicated that chest x-rays showed no definite evidence of pleural thickening, but in the lung fields there was a probable early increase in irregular opacities and interstitial fibrosis.  The physician concluded that the findings were consistent with asbestos involvement of the parenchyma, but not the pleura.

In the light of the Court's holding in Shade and presuming the credibility of the evidence for the sole purpose of determining whether the claim should be reopened, the Board concludes that the June 2000 physician letter indicating that the Veteran had current respiratory problems attributable to asbestos exposure, at the very least, raises a reasonable possibility of substantiating the claim and constitutes new and material evidence sufficient to reopen the Veteran's respiratory disorder claim. 


Claim for Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran alleges that while serving aboard multiple U.S. Coast Guard vessels, from 1959 to 1961, he was exposed to asbestos.  As noted above, the Veteran claims that he was tasked to remove and replace asbestos insulation around pipes and that his berth was directly below pipes lined with asbestos.  

In McGinty v. Brown, the United States Court of Appeals for Veterans Claims (known as the United States Court of Veterans Appeals prior to March 1, 1999) (Court) observed that there has been no specific statutory guidance with regard to claims for service connection for asbestos-related diseases, nor had the Secretary promulgated any regulations.  McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  However, VA has issued a circular on asbestos-related diseases, entitled Department of Veterans Benefits, Veteran's Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) [hereinafter "DVB Circular"], that provides some guidelines for considering compensation claims based on exposure to asbestos.  Id.  The DVB circular was subsumed verbatim as § 7.21 of Adjudication Procedure Manual, M21-1, Part VI.  [This has now been reclassified in a revision to the Manual at M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.]  See also VAOPGCPREC 4-00 (Apr. 13, 2000).

The manual provisions acknowledge that inhalation of asbestos fibers and/or particles can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Also noted is the increased risk of bronchial cancer in individuals who smoke cigarettes and have had prior asbestos exposure.  As to occupational exposure, exposure to asbestos has been shown in insulation and shipyard workers, and others.  

The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9a-f.  VA must ascertain whether there is evidence of exposure before, during, or after service; and determine whether the disease is related to exposure in service.  Dyment v. West, 13 Vet. App. 141 (1999); Nolen v. West, 12 Vet. App. 347 (1999); see also VAOGCPREC 4-00; 65 Fed. Reg. 33422 (2000).  The latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of the disease, and that an asbestos-related disease can develop from brief exposure to asbestos.

Neither the Manual M21-1 nor the DVB Circular creates a presumption of exposure to asbestos solely from a particular occupation.  Rather, they are guidelines which serve to inform and educate adjudicators as to the high exposure of asbestos and the prevalence of disease found in particular occupations, and they direct that the raters develop the record; ascertain whether there is evidence of exposure before, during, or after service; and determine whether the disease is related to the putative exposure.  See Dyment, Nolen, supra; VAOPGCPREC 4-2000.

In this case, the Veteran's service records in the claims file indicate that he served aboard the USCGC Taney (WPG-37) and USCGC Matagorda (WAVP-373) during at least some portion of the period noted by the Veteran.  Mere presence aboard a ship is not one that is normally associated with probable asbestos exposure; however, the Veteran's DD-214 indicates that he underwent training in welding.  Thus, it seems reasonable to assume that the Veteran engaged in some or all of the activities he claims.  Consequently, for the purposes of this decision, the Board will presume that the Veteran was exposed to asbestos during service.  Thus, the primary question is whether he has a current disability related to that exposure.

As noted above, the Veteran's service treatment records included no complaints of respiratory problems.  As recently as June 1993, at the time of a medical examination during reserve service, the Veteran denied a history of shortness of breath, chronic cough, asthma, or pain or pressure in the chest.  In June 1987, however, the Veteran reported exposure to asbestos both prior to and during active military service.  

In addition, an April 1983 private PFT indicated a mild obstructive pattern.  April 1989 x-rays showed normal heart and lungs.  An April 1989 letter from a private physician to the Veteran noted the normal chest x-rays, but stated that an electrocardiogram had showed some abnormalities.  That said, the problems were not expected to affect his ability to wear a respirator for employment purposes.  As to the PFT, the physician stated that the findings were mostly likely related to the Veteran's history of cigarette smoking.  

An April 1986 letter informed the Veteran of a scheduled August 1986 PFT, but the Veteran did not provide any documentation regarding the PFT itself.  

In support of his claim, the Veteran submitted a June 2000 letter from a private physician, who had examined the Veteran as part of litigation against the Veteran's post-service employer for asbestos exposure.  The Veteran reported exposure to asbestos fiber and dust from 1958 to 1999.  The letter noted the above-reported in-service asbestos exposure, as well as substantial post-service asbestos exposure.  At present, the Veteran denied chest pain, but did experience a dry cough and shortness of breath with one flight of steps.  He also noted a history of frequent respiratory infections.  The Veteran denied a history of smoking.  PFT showed a restrictive ventilator defect based on a reduction in lung volumes.  There was small airway dysfunction noted, based on a reduction in the mid expiratory flow rates.  In addition, chest x-rays showed no definite evidence of pleural thickening, but in the lung fields there was a probable early increase in irregular opacities and interstitial fibrosis.  The physician concluded that the findings were consistent with asbestos involvement of the parenchyma, but not the pleura and, based on the chest x-rays and PFT a diagnosis of pulmonary asbestosis was likely.  In addition, the physician stated, "With respect to apportionment, there is no evidence for a significant obstructive defect and there is no smoking history.  Based on the above, I see no reason to apportion disability to nonindustrial factors in this case."  (Emphasis added).

In September 2000, the Veteran reported recent onset of shortness of breath on exertion after cutting the lawn.  He described asbestos exposure over the past 40 years while working as a pipefitter with evidence of scar tissue in his lung on chest x-rays.  He reported smoking 1.5 packs of cigarettes per day for 30 years until quitting in 1989.  The lungs were normal on examination and x-rays showed a normal chest.  June 2001 VA treatment record included a report of asbestos exposure, with work as a pipefitter both in service and after service.  In December 2001, the Veteran reported feeling well without shortness of breath.

A May 2004 private record noted a history of asbestosis, but no notation as to the basis for that history and examination of the lungs at the time was normal.  In February 2005, the Veteran had a one-week history of upper respiratory tract symptomatology.  Some of his symptoms included a nonproductive cough and shortness of breath when coughing, but not at rest.  On examination, there were some upper airway sounds, but not wheezing.  The impression was bronchitis and laryngitis.

In October 2006, chest x-rays were normal and PFT showed lung volumes minimally reduced.  The conclusion was that the Veteran had small airway disease, with no evidence of reversible obstructive defect.  In September 2007, the Veteran reported a history of tobacco use, but an October 2007 PFT was normal.  

The Veteran was afforded a VA examination in April 2009.  The examiner noted review of the claims file.  The Veteran reported that his small airway disease was due to asbestos exposure in service.  He claimed that he had worked as a boiler maker and pipe fitter in service, that he had not used a mask, and that he was able to see the asbestos in the air.  The Veteran did the same work for 35 years after service.  The examiner extensively discussed the Veteran's medical history.  At present, the Veteran denied a chronic cough, but would have a productive cough when he had a respiratory infection.  After service, he wore a mask at work about half the time.  He lived alone and performed all activities of daily living independently.  He walked one mile a day without shortness of breath.  He was not presently receiving any treatment for his lungs.  He smoked 60 packs of cigarettes a year until age 48.  On examination, the lungs were normal.  Chest x-ray was normal and PFT was normal, but there was a left axis deviation on EKG.  Based on the foregoing, the examiner's impression was that there was no objective evidence of pulmonary disease, as examination, chest x-ray, and PFT were normal.  The examiner indicated that the abnormal EKG was unrelated to pulmonary issues.

In September 2009, the Veteran denied shortness of breath, cough, wheezing, or sputum.  Examination of the lungs was normal.

Having reviewed the complete record, the Board concludes that the preponderance of the evidence is against finding that the Veteran has a current respiratory disorder related to military service, to include asbestos exposure in service.  In reaching that conclusion, the Board notes that the sole medical diagnosis of asbestosis is from July 2000.  That report relied on the Veteran's denial of any history of smoking.  As discussed above, however, the evidence documents multiple reports of a 30 year history of smoking more than one pack per day.  Accordingly, the Board considers the July 2000 asbestos diagnosis and opinion to be based on an incorrect factual premise and, therefore, of no probative value here.  See Reonal v. Brown, 5 Vet. App. 458 (1993); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (holding that the Board may reject a medical opinion that is based on facts provided by the Veteran that have been found to be inaccurate or that are contradicted by other facts of record).

In addition, several diagnostic studies showed some level of respiratory problems and there was a diagnosis of small airway disease.  None of these records, however, linked any respiratory problems or diagnosis to asbestos exposure.  Indeed, the April 1989 private physician concluded that respiratory problems most likely were due to the Veteran's history of cigarette smoking.  

Significantly, the Board notes that during the current appellate time period, there is no evidence of a current respiratory disability.  Indeed, the April 2009 VA examiner considered the Veteran's history of breathing problems and prior medical diagnoses of respiratory disorders, but based on normal physical examination, chest x-rays, and PFT concluded that there was no objective evidence of pulmonary disease.  Given the examiner's comprehensive review of the Veteran's documented medical and lay history, as well as the contemporaneous physical examination, chest x-ray, and PFT, the Board finds this opinion to be highly probative and persuasive.

The Board has considered the Veteran's lay assertion that he has lung disease due to asbestos exposure in service.  Certainly, he is competent to report respiratory symptoms, and the nature and circumstances of his service, and his testimony in that regard is entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, in most cases, the Veteran is not competent to render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  In this instance, therefore, the Veteran as a lay person has not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses such as a link between his in-service asbestos exposure and any current respiratory problems.  The Veteran finds such assertions particularly problematic in light of the fact that the Veteran concedes he has not experienced a continuity of respiratory problems since service.  As such, the Board ascribes far more weight to the conclusions of the April 1989 private physician and April 2009 VA examiner that the Veteran either does not have a current chronic pulmonary disorder or that breathing problems are most likely due to a 30 year history of smoking more than one pack per day.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

In short, there is no clear medical nexus of record linking a specific lung disorder to asbestos exposure in service, and the most probative opinions of record either are against finding any such nexus or do not find a current chronic respiratory disorder at all.   As such, the Board concludes that the preponderance of the evidence is against the claim.  Accordingly, service connection for a respiratory disorder secondary to exposure to asbestos is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a respiratory disorder, claimed as due to in-service asbestos exposure, is reopened; the appeal is granted to this extent only.

Entitlement to service connection for a respiratory disability is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals
 
Department of Veterans Affairs


